Title: Elias Boudinot to the American Peace Commissioners, 16 June 1783
From: Boudinot, Elias, Jr.
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          This letter from Elias Boudinot, president of Congress, not only
            announces the resignation of Minister for Foreign Affairs Robert R. Livingston, it also
            encloses a resolution of great importance to the peace commissioners. On February 5 John
            Adams had written to Congress that there no longer was a reason to delay making a
            commercial treaty with Great Britain or sending a minister there to negotiate it. That letter prompted the appointment of a
            congressional committee, which on May 1 reported that although the peace commissioners
            had an implied power to include commercial provisions in the final peace treaty, they
            had no direct authority to make a separate commercial treaty with Britain. Congress
            immediately passed the resolution enclosed with the present letter,
            ordering that a commission be prepared for Adams, Franklin, and Jay to enter into a
            commercial treaty with Great Britain, subject to revision by Congress and the British
            government, and meanwhile to make a commercial convention good for one year. Congress
            also ordered Livingston to draft a commercial treaty and relevant instructions. Livingston presented them to Congress five
            days later, and they were referred to a new committee, whose report was finally submitted on June 19,
            long after Livingston had resigned and three days after Boudinot wrote the present
            letter. Ignoring Livingston’s draft, the committee simply recommended that the
            commissioners be authorized to make both a commercial convention and a treaty, subject
            to congressional revision. Congress
            failed to act on the recommendation. After the signing of the peace treaty, Congress
            resolved to negotiate with all the commercial powers of
            Europe. In May, 1784, with Jay and Laurens returning to America, Congress appointed a
            new commission consisting of Franklin, Adams, and Thomas Jefferson to negotiate
            commerical treaties with twenty nations including Great Britain.
         
          
            Gentn.
            Philadelphia June 16. 1783.
          
          I am sorry to inform you, that by the Resignation of M. Livingston, as Minister for
            foreign affairs, it has become
            necessary, that you should receive the Resolutions of Congress relative to your Mission,
            through my Hands. The disadvantage arising from this Necessity, until a Successor to
            that worthy Gentleman is appointed, will be yours, as it is impossible for me to do more
            than barely to transmit the Acts of Congress, necessary for your Information.
          
          Enclosed you have one of the 1st. May last, and another of the 12th. Instant, which I hope will get safe to hand, time enough
            for your Government. The Commission & Instructions referred to in the first, not
            being ready, it was thought best to forward the Resolution without delay, that you might
            know what was intended in the present important Period of your Negotiation. We have been
            much surprized that we have not received any Communications from you, since the
            Cessation of Hostilities, except a Letter of the 5 April from M. Laurens.
          I have the honor to be with the most perfect Consideration & Esteem, Gentlemen,
            your most obedt. and very hble Servt.
          
            (signed) Elias Boudinot.
            To the American Ministers.
          
        